
	

114 HR 1207 IH: Healthy Fisheries through Better Science Act
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1207
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2015
			Mr. Wittman introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to require the Secretary of
			 Commerce to develop a plan to conduct stock assessments for all stocks of
			 fish for which a fishery management plan is in effect under that Act, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Healthy Fisheries through Better Science Act. 2.Definition of stock assessmentSection 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802) is amended by redesignating the paragraphs after paragraph (42) in order as paragraphs (44) through (52), and by inserting after paragraph (42) the following:
			
 (43)The term stock assessment means an evaluation of the past, present, and future status of a stock of fish, that includes— (A)a range of life history characteristics for such stock, including—
 (i)the geographical boundaries of such stock; and (ii)information on age, growth, natural mortality, sexual maturity and reproduction, feeding habits, and habitat preferences of such stock; and
 (B)fishing for the stock.. 3.Stock assessment plan (a)In generalSection 404 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 18881c) is amended by adding at the end the following:
				
					(e)Stock assessment plan
 (1)In generalThe Secretary shall develop and publish in the Federal Register, on the same schedule as required for the strategic plan required under section 404(b) of such Act, a plan to conduct stock assessments for all stocks of fish for which a fishery management plan is in effect under this Act.
 (2)ContentsThe plan shall— (A)for each stock of fish for which a stock assessment has previously been conducted—
 (i)establish a schedule for updating the stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of a new stock assessment, or an update of the most recent stock assessment—
 (I)every 5 years; or (II)within such other time period specified and justified by the Secretary in the plan;
 (B)for each stock of fish for which a stock assessment has not previously been conducted— (i)establish a schedule for conducting an initial stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of the initial stock assessment within 3 years after the plan is published in the Federal Register unless another time period is specified and justified by the Secretary in the plan; and
 (C)identify data and analysis, especially concerning recreational fishing, that, if available, would reduce uncertainty in and improve the accuracy of future stock assessments, including whether such data and analysis could be 10 provided by nongovernmental sources, including fishermen, fishing communities, universities, and research institutions.
 (3)Waiver of stock assessment requirementNotwithstanding subparagraphs (A)(ii) and (B)(ii), a stock assessment is not required for a stock of fish in the plan if the Secretary determines that such a stock assessment is not necessary and justifies such determination in the Federal Register notice required by this subsection..
 (b)DeadlineNotwithstanding paragraph (1) of section 404(e) of such Act, as amended by this section, the Secretary of Commerce shall issue the first stock assessment plan under such section by not later than 1 year after the date of enactment of this Act.
			4.Improving science
 (a)Incorporation of information from wide variety of sourcesSection 2(a)(8) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801) is amended by adding at the end the following: Fisheries management is most effective when it incorporates information provided by governmental and nongovernmental sources, including State and Federal agency staff, fishermen, fishing communities, universities, research institutions, and other appropriate entities. As appropriate, such information should be considered the best scientific information available and form the basis of conservation and management measures as required by this Act..
			(b)Improving data collection and analysis
 (1)In generalSection 404 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881c), as amended by this Act, is further amended by adding at the end the following:
					
						(f)Improving data collection and analysis
 (1)In generalThe Secretary, in consultation with the science and statistical committee of the Councils established under section 302(g), shall develop and publish in the Federal Register guidelines that will facilitate greater incorporation of data, analysis, and stock assessments from nongovernmental sources, including fishermen, fishing communities, universities, and research institutions, into fisheries management decisions.
 (2)ContentThe guidelines shall— (A)identify types of data and analysis, especially concerning recreational fishing, that can be reliably used as the best scientific information available for purposes of this Act and the basis for establishing conservation and management measures as required by section 303(a)(1), including setting standards for the collection and use of such data and analysis in stock assessments and for other purposes;
 (B)provide specific guidance for collecting data and performing analyses identified as necessary to reduce the uncertainty referred to in section 404(e)(2)(C); and
 (C)establish a registry of persons providing such information. (3)Acceptance and use of data and analysesThe Secretary and Regional Fishery Management Councils shall—
 (A)use all data and analyses that meet the guidelines published under paragraph (1) as the best scientific information available for purposes of this Act in fisheries management decisions, unless otherwise determined by the science and statistical committee of the Councils established pursuant to section 302(g) of the Act;
 (B)explain in the Federal Register notice announcing the fishery management decision how such data and analyses have been used to establish conservation and management measures; and
 (C)if any such data or analysis is not used, provide in the Federal Register notice announcing the fishery management decision an explanation developed by such science and statistical committee of why such data or analysis was not used..
 (c)DeadlineThe Secretary of Commerce shall develop and publish guidelines under the amendment made by subsection (a) by not later than 1 year after the date of enactment of this Act.
 5.Cost reduction reportWithin 1 year after the date of enactment of this Act, the Secretary of Commerce, in consultation with the Regional Fishery Management Councils, shall submit a report to Congress that, with respect to each fishery governed by a fishery management plan in effect under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.)—
 (1)identifies the goals of the applicable programs governing monitoring and enforcement of fishing that is subject to such plan;
 (2)identifies methods to accomplish those goals, including human observers, electronic monitoring, and vessel monitoring systems;
 (3)certifies which such methods are most cost-effective for fishing that is subject to such plan; and (4)explains why such most-cost-effective methods are not required, if applicable.
 6.Cost sharingSection 304(d) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1854(d)) is amended by adding at the end the following:
			
 (3)The Secretary shall not collect any fee under this section or section 313(a) before preparing an analysis that identifies the costs that will be recovered by the fee and the costs that will not be recovered by the fee. Such analysis shall be included in the applicable fisheries management plan..
		
